DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “22” has been used to designate both a fluid and a production outlet.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 20, 76.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 8-9, 11, 15-16, 18, 21 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 1,856,197 (Southgate).
As concerns claim 1, Southgate discloses a system for pressurizing casing gas from a hydrocarbon well, the hydrocarbon well having a wellhead, a production string that produces fluids from a hydrocarbon formation, 5and a casing string that receives the production string (as illustrated, see figure 1), the wellhead being connected to a pipeline 13 that transports the produced fluids, the system comprising: a liquid inlet 11 in fluid communication with a source of liquid; a casing gas inlet 10 in fluid communication with the casing string; and a pump that is capable of pumping a liquid/gas mixture (pump assembly designated as M), the pump comprising: 10a pump inlet that is in fluid communication with the liquid inlet and the casing gas inlet (as shown), such that the pump inlet receives liquid from the liquid inlet and casing gas from the casing gas inlet; and a pump outlet in fluid communication with the pipeline 13; wherein the pump pressurizes fluid to a pressure of the pipeline.
	As concerns claim 4, Southgate discloses the system of claim 1, wherein the liquid inlet is in fluid communication with the hydrocarbon well and the source of liquid comprises the hydrocarbon well (figure 1).
separator B in the embodiment of figure 2), the separator comprising a separator gas outlet 12 in fluid communication with the pipeline and a separator liquid outlet 11 in fluid communication with the pump inlet, wherein the source of liquid comprises the separator (as illustrated).
	As concerns claim 9, Southgate discloses the system of claim 8, wherein the separator is a separator vessel B or a three-port connector.
	As concerns claim 11, Southgate discloses a system for pressurizing fluids produced from a hydrocarbon well, the hydrocarbon well having a wellhead, a production string that produces fluids from a hydrocarbon formation, and a casing string that receives the production string (as illustrated), the system comprising: 20a conduit that receives casing gas from a casing string outlet of the hydrocarbon well and production fluids from a production outlet of the production string; a pump that is capable of pumping a liquid/gas mixture gas (pump mechanism M, see 1:75), the pump having an inlet that receives a mixture of the casing gas and the production fluids from the conduit (at 10 and 11), and an outlet connected to a pipeline 13.
	As concerns claim 15, Southgate discloses the system of claim 11, wherein the outlet of the pump is connected to a separator B, the separator comprising a separator gas outlet in fluid communication with the pipeline and a 5separator liquid outlet in fluid communication with the inlet of the pump (in the embodiment of figure 2).
	As concerns claim 16, Southgate discloses the system of claim 15, wherein the separator is a separator vessel B or a three-port connector.
	As concerns claim 18, Southgate discloses a method for compressing casing gas from a hydrocarbon well, the hydrocarbon well comprising a wellhead, a production string, and a casing string that receives the production 15string, the hydrocarbon well being used to produce fluid from a as shown), the method comprising the steps of producing fluid from the hydrocarbon reservoir and transporting the produced fluid in a pipeline connected to the hydrocarbon well; inputting a fluid mixture into a pump M, the fluid mixture comprising casing gas from 20the casing string, and liquid from a source of liquid (see figure 1); pressurizing the fluid mixture in the pump; and introducing the pressurized fluid mixture into the pipeline 13.
	As concerns claim 21, Southgate discloses the method of claim 18, wherein the source of liquid is production fluid produced from a production string of the hydrocarbon well (figure 1).
	As concerns claim 23, Southgate discloses the method of claim 18, further comprising the steps of separating the pressurized fluid mixture into a gas component and a liquid component; 5and introducing the gas component into the pipeline separately from the liquid component (figure 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, 10, 12, 14, 17, 19, 25 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Southgate, alone.
As concerns claims 2, 12 and 19, Official Notice is taken that positive displacement pumps are well known and obvious in oilfield pumping operations.
see 2:19, “it being obvious of course, that a plurality of wells can be piped together, so that one pumping apparatus will handle the combined output thereof”). It would therefore have been considered obvious prior to the effective filing to have the system and method configured for a plurality of wells to obtain the predictable result of processing fluids from multiple wells with a single pumping system thus reducing the cost and footprint of the system.
	As concerns claims 7, 14 and 25, Southgate lacks to explicitly disclose the specific range for the percentage of liquid received by the pump, nevertheless it would have been obvious to one having ordinary skill in the art prior to the effective filing, to contrive any number of desirable ranges for the claimed percentages, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.
Allowable Subject Matter
	Claims 3, 5-6, 13, 20, 22, 24 and 26-27 are objected to as depending from rejected base claims, but are considered to be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims, or incorporated into the base claims, as the prior art does not disclose, teach or suggest the systems and method including the limitations of these claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Canadian Patent Application 2 883 283 discloses a system for controlling production from a hydrocarbon well that optimizes production by controlling speeds of downhole and casing gas pumps.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached from 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/Primary Examiner, Art Unit 3679